Citation Nr: 1538421	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-09 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for disability due to right wrist fracture of nonunion navicular, status post wrist fusion. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1977 to October 1983. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Chicago, Illinois (RO).  In pertinent part of that rating decision, the RO increased the assigned evaluation to 30 percent for right wrist disability, effective from November 22, 2010.  The Veteran appealed the denial of a higher evaluation for his disability. 

On his March 2013 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board.  However, he subsequently withdrew his request. 

During the pendency of this appeal, the Veteran's claims folder was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is right hand dominant. 

2.  Throughout the period under appeal, the Veteran's right wrist was ankylosed in a favorable position between 20 to 30 degrees on dorsiflexion; the right wrist was not ankylosed in any position other than favorable.





CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 30 percent for right wrist disability are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5214 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The duty to notify was satisfied through a March 2011 letter to the Veteran.  In that letter, VA fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the RO has obtained and associated with the claims file the Veteran's service records, his VA treatment records and all relevant private treatment records identified by the Veteran, and any outstanding updates to those records would not be relevant to the resolution of this case.  As such, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action under the duty to assist is necessary.  See generally 38 C.F.R. § 3.159(c).

In addition, the Veteran was afforded with VA examinations in June 2011 and March 2013.  The examination report shows that the VA examiners recorded the Veteran's reported medical history as well as findings from clinical evaluation.  
The Veteran has not asserted that the examination reports are not adequate, and the Board has no reason doubt the adequacy of the VA examination reports for VA adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the VA examinations are based upon review of the claims file and the Veteran's pertinent medical history, and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

 It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

In this case, the Veteran is in receipt of a 30 percent rating for service-connected right wrist disability under the criteria for Diagnostic Code 5214 for ankylosis of the wrist.  See 38 C.F.R. § 4.71a.  Under this Diagnostic Code, with regard to the major (dominant) wrist, a 30 percent evaluation is warranted for favorable ankylosis of the minor wrist in 20 degrees to 30 degrees dorsiflexion; a 40 percent evaluation is warranted for ankylosis in any position other than favorable; and a 50 percent evaluation is warranted for  unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  Note 1 under Diagnostic Code 5214 provides that extremely unfavorable ankylosis will be evaluated as loss of use of the hand under Diagnostic Code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 5214. 

A review of the record shows that the Veteran was initially awarded service connection for residuals of wrist fracture, nonunion navicular, and assigned a noncompensable evaluation.  See March 1984 Rating Decision.  He filed his claim for an increased rating for his right wrist disability in November 2010.  In support of his claim, the Veteran submitted private treatment records that revealed x-ray evidence of degenerative joint disease in his right wrist.  He underwent a right wrist fusion in June 2004.  The Veteran reports that initially he experienced no pain following the surgery; however, since then, he reports that he again experiences pain in his right wrist with use.  The Veteran is right-handed. 

The Veteran has been afforded two VA examinations in conjunction with his claim.  The report of a June 2011 VA examination shows that the Veteran complained of constant pain in his right wrist.  He further reported that he was unable to drive with his right hand and he has had to learn to type with his left hand.  The Veteran informed the VA examiner that he could still write with his right hand. The Veteran also reported that he experiences some pain in his right elbow when he uses his right hand and the residual scar on his right arm becomes red and warm to touch about once a month.  On clinical examination, the VA examiner observed that the Veteran's right wrist was fused. He had no range of motion in his right wrist, and there was evidence of ankylosis.  The Veteran had full extension in the metacarpal phalagneal and interphalangeal joints of his right hand.  There was evidence of slight reduced strength of 4 out of 5.  The Veteran has a residual scar that measured six inches in length on the right forearm but was not tender on palpation.  

The Veteran was afforded another VA examination in March 2013, which shows the Veteran history of fracture of the navicular and secondary arthritis, status post right wrist fusion.  It was noted that the Veteran was right-handed.  He reported that he experienced occasional flare-ups of pain with use.  On clinical evaluation, the VA examiner observed that the Veteran had no range of motion in his right wrist, and he had functional impairment that resulted in less movement than normal.  He lacked full muscle strength in his right wrist.  The VA examiner found that the Veteran's right wrist disability involved favorable ankylosis between 20 to 30 degrees on dorsiflexion.  The residual scar on his right forearm was stable and nonpainful, and measured less than six square inches.  The VA examiner concluded that the Veteran's right wrist disability was not equivalent to amputation with prosthesis.  

After a review of all the evidence in this  case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 30 percent for service-connected right wrist disability at any point during the period under appeal.  Diagnostic Code 5214 provides, with regard to the major wrist, a 30 percent rating for favorable ankylosis of the wrist in 20 to 30 degrees dorsiflexion, a 40 percent rating for any other ankylosis that is not favorable, and a 40 percent rating for unfavorable ankylosis in any degree of palmar flexion or with radial or ulnar deviation.  38 C.F.R. § 4.71a.  The Board finds that the Veteran's wrist disability does not support an evaluation in excess of 30 percent. 

As noted above, both the June 2011 and March 2013 VA examination reports reflect that the Veteran's left wrist was fused.  Although the June 2011 VA examiner failed to note whether the ankylosis was in a favorable or unfavorable position, the March 2013 VA examiner specifically observed that the Veteran's right wrist was position in favorable ankylosis in 20 to 30 degrees of dorsiflexion.  There was no indication of unfavorable ankylosis or other than favorable anklyosis between 20 to 30 degrees of dorsiflexion.  No flexion, dorsiflexion, or ulnar or radial deviation was specifically noted on either examination.  As such, the Veteran's right wrist disability is manifested by favorable ankylosis and an evaluation in excess of 30 percent under Diagnostic Code 5214 is not warranted at any point during the period under appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  

The Board also notes that a higher rating is not warranted for the Veteran's right wrist disability under any other Diagnostic Code.  The highest rating provided under Diagnostic Code 5215 for limitation of motion of the wrist is 10 percent, and to assign a separate rating under this code would constitute impermissible pyramiding (as ankylosis contemplates limitation of motion).  See 38 C.F.R. § 4.14; Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  In addition, as noted above, no unfavorable ankylosis is shown, such that a rating under Diagnostic Code 5125 for extremely unfavorable ankylosis is not warranted (rated as loss of use of hands).

The Board has also considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Notably, both VA examination report reflect that the Veteran's right wrist disability resulted in functional impairment due to less movement than normal.  Although the Veteran only reported that he experiences occasional flare-ups in pain, he has consistently reported that his right wrist disability impacts his activities of daily living, such as his ability to drive and to type.   

However, even with consideration of additional limitation of motion due to pain, the Veteran's right wrist disability does not more nearly approximate ankylosis that is other than favorable or unfavorable ankylosis to support a higher evaluation under Diagnostic Code 5214.  See 38 C.F.R. § 4.71a.  The specific clinical measures of ranges of motion, including the VA examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  For these reasons, the Board finds that the criteria for an increased disability rating in excess of 30 percent for right wrist disability have not been met.  38 C.F.R. §§ 4.3, 4.7.

The Board acknowledges that the Veteran had several right wrist surgeries and both VA examiners observed that he has a residual surgical scar.  This residual scar was considered to be not painful and stable, and it measured less than six square inches.  Although the Veteran has voiced complaints of redness and warmth from the scar about once a month, these are not considered to have resulted in a chronic painful or unstable scar.  There is no objective finding to warrant a compensable rating for residuals of scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7801-7805. 

The preponderance of the evidence is against an evaluation excess of 30 percent for the Veteran's right wrist disability.  As the preponderance of the probative medical and other evidence of record is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Other Considerations

 The Board has also considered whether the Veteran's right wrist disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular rating if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

 Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's disability include painful right wrist motion and no range of motion.  The rating schedule contemplates these symptoms.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

 While the Veteran has reported the need for some special accommodations to continue his work, such as learning to type with his left hand, the evidence does not show marked interference with employment or frequent hospitalization as a result of his right wrist disability that would warrant consideration of referral for an extraschedular rating. 

Because there are no manifestations of the Veteran's disability that are outside the rating criteria, referral for extra-schedular rating is not warranted.

The Board notes that, under Johnson v. McDonald, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Here, as the Veteran has reported being employed as clerk for the period of appeal, a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an evaluation in excess of 30 percent for right wrist disability is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


